 

oOo Oe NID WH FPF WH PPO =

NY Ne NY NY NY NY NY NY NO Be ee ee ee Se ee eS Ye
oN NY FF WYN KF OD Oe HID WH BR WH BH HK OS

Case 4:18-cr-01256-CKJ-JR Document 41

ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

BEVERLY K. ANDERSON
Assistant U.S. Attorney

Arizona State Bar No. 010547
United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: bev-anderson@usdoj.gov
Attorneys for Plainti

 

Filed 11/01/18 Page 1 of 8

FILED

cUIBNOV-1 AMI: O4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

Joshua Joel Pratchard,
Defendant.

 

 

 

SUPERSEDING
INDICTMENT
CR 18-01256-TUC-CK]J (JR)
Violations:

18 U.S.C. §§ 922(g)(1) and 924(a)(2)
(Possession of a Firearm
by Convicted Felon)

ounts 1, 3, 5, 6

18 U.S.C. §§ 922(a)(5) and 924(a)(1)(D)
Transferring a ee) to an OM Sete
esident)
Counts 2, 4

26 U.S.C. 388 5841, >861(d) and 5871
Possession of Unregistered Firearm
Counts 7, 9,11, 12,

26 U.S.C. BBS 5861(¢), 5812, 5871
Transfer of Firearm in Violation of NFA
Counts 8, 10,

18 U.S.C. §§ 931(a) and F282),
Possession of Body Armor by Violent
Felons

Count 13

18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)
(Forfeiture Allegation)

 

 
 

co eo NID HH FP WY NO

NY NY WY NH NY NY YN BD RO RR eee ee eo ee ei
ao nN NBN AW FP WN KSK§ DBD CO CBC HT WD WH BP WH NH HH OC

 

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 2 of 8

THE GRAND JURY CHARGES:
COUNT 1
On or about April 14, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, having been previously convicted of crimes
punishable by imprisonment for a term exceeding one year, did knowingly possess in and
affecting interstate and foreign commerce, a firearm; to wit: a 9mm Luger caliber firearm,
bearing markings “SD Tactical, Pacific Beach, CA, AR-9”, SD071082, 9mm,”.
In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 2
On or about April 14, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, not being a licensed importer, manufacturer,
dealer, and collector of firearms, within the meaning of Chapter 44, Title 18 United States
Code, did willfully sell a firearm, to wit: a 9mm Luger caliber firearm, bearing markings
“SD Tactical, Pacific Beach, CA, AR-9”, SD071082, 9mm” to another person, said person
not being a licensed importer, manufacturer, dealer, and collector of firearms, within the
meaning of Chapter 44, Title 18, United States Code, and knowing and with reasonable
cause to believe that said person was not then residing in the State in which the defendant
was residing at the time of the aforesaid sale of the firearm.
In violation of Title 18, United States Code, Sections 922(a)(5) and 924(a)(1)(D).
COUNT 3
On or about May 30, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, having been previously convicted of crimes
punishable by imprisonment for a term exceeding one year, did knowingly possess in and
affecting interstate and foreign commerce, a firearm and ammunition, that is, one AR 15-
type rifle, .300 Blackout caliber rifle with no serial number, a device for silencing,
muffling, or diminishing the report of a portable firearm, that is a silencer, as defined in 18
U.S.C. Section 921(a)(24) and approximately five-hundred (500) rounds of 7.62 x 35mm

ammunition.

United States of America y. Joshua Joel Pratchard
Indictment Page 2 of 8

 

 
 

Oo & YN HD DH Fe WD NO

NO NY NO NY NY NY HY HN HN & He Re Se ee ie ee ee
ao NN UO SF WY NY S| OC OO OH I DH UH BP WH NB KK OC

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 3 of 8

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 4

On or about May 30, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, not being a licensed importer, manufacturer,
dealer, and collector of firearms, within the meaning of Chapter 44, Title 18 United States
Code, did willfully sell a firearm, to wit: one AR 15-type rifle, .300 Blackout caliber rifle
with no serial number, to another person, said person not being a licensed importer,
manufacturer, dealer, and collector of firearms, within the meaning of Chapter 44, Title 18,
United States Code, and knowing and with reasonable cause to believe that said person
was not then residing in the State in which the defendant was residing at the time of the
aforesaid sale of the firearm.

In violation of Title 18, United States Code, Section 922(a)(5) and 924(a)(1)(D).

COUNT 5

On or about June 1, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, having been previously convicted of crimes
punishable by imprisonment for a term exceeding one year, did knowingly possess, in and
affecting interstate and foreign commerce, firearms and ammunition, to wit: one .45
caliber pistol, with markings “SD012916, SD Tactical Pacific Beach, CA, 1911 Al”; one
.300 Blackout caliber AR-15 type rifle, with additional markings “300 Blackout”; one AR-
15 type rifle, .223 caliber; a device for silencing, muffling, or diminishing the report of a
portable firearm, that is a silencer, as defined in 18 U.S.C. Section 921(a)(24) ,
approximately fifty-one (51) rounds of .45 caliber ammunition, approximately one-
hundred nineteen (119) rounds of 7.62 x 35mm ammunition, and approximately one-
hundred forty-nine (149) rounds of .223 caliber ammunition.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

United States of America v. Joshua Joel Pratchard
Indictment Page 3 of 8

 

 
 

Co em STD A BPW YN

NY NY NY NY NY NY NY NY NY HB Be we ew ew Be DW DW Yn YL
oO ND YH FF WN KF DO we aI DWN BW BB HY SO

 

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 4 of 8

COUNT 6
On or about May 30, 2018, to June 1, 2018, at or near Tucson, in the District of
Arizona, the defendant, JOSHUA JOEL PRATCHARD, having been previously convicted
of crimes punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm and ammunition, to wit:
one .45 caliber handgun, with markings “SD990809, SD Tactical Pacific Beach, CA 1911
Ultra 45”; approximately two-hundred sixty-one (261) rounds of .223/5.56 mm
ammunition, approximately seven-hundred seventy-one (770) rounds of 7.62 x 35 mm
ammunition, and approximately one-hundred fourteen (114) rounds of .45 caliber
ammunition.
In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 7
On or about May 30, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, knowingly possessed a firearm, to wit: one
.300 Blackout caliber AR-type rifle, no serial number; having a barrel less than 16 inches,
that is, approximately 10-7/16 inches, a “firearm”, as defined by Title 26, United States
Code, Section 5845(a)(3), not registered to JOSHUA JOEL PRATCHARD in the National
Firearms Registration.and Transfer Record.
In violation of Title 26, United States Code, Sections 5841, 5861(d) and 5871.
COUNT 8
On or about May 30, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, knowingly and unlawfully transferred a
firearm, to wit: one .300 Blackout caliber AR-type rifle, no serial number, having a barrel
less than 16 inches, that is, approximately 10-7/16 inches, a “firearm,” as defined by Title
26, United States Code, Section 5845(a)(3), in violation of Title 26, United States Code,
Sections 5812, in that JOSHUA JOEL PRATCHARD transferred said firearm to another
individual without completing the application and obtaining the approval as required by

Title 26, United States Code, Section 5812.

United States of America v. Joshua Joel Pratchard
Indictment Page 4 of 8

 

 

 

 
 

Co C&G SN A SP WO NO

N NH NY NY HY NY NY YN YN Re Be Se ew ee ese Be He Ye Ww
oN DN MN FF WN K§ DOD CO CI DH A BR WN KF CO

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 5 of 8

In violation of Title 26, United States Code, Section 5861(e), 5812 and 5871.
COUNT 9
On or about May 30, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, knowingly possessed a firearm to wit: a device
for silencing, muffling, or diminishing the report of a portable firearm, that is a silencer, as
defined in 18 U.S.C. Section 921(a)(24) and 26 U.S.C. 5845(a)(7), not registered to
JOSHUA JOEL PRATCHARD in the National Firearms Registration and Transfer Record.
In violation of Title 26, United States Code, Sections 5841, 5845, 5861(d) and 5871.
COUNT 10
On or about May 30, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, knowingly and unlawfully transferred a
firearm, to wit: a device for silencing, muffling, or diminishing the report of a portable
firearm, that is a silencer, as defined in 18 U.S.C. Section 921(a)(24) and 26 U.S.C.
5845(a)(7), in violation of Title 26, United States Code, Section 5812, in that JOSHUA
JOEL PRATCHARD transferred said firearm to another individual without completing the
application and obtaining the approval as required by Title 26, United States Code, Section
5812.
In violation of Title 26, United States Code, Section 5861(e), 5812 and 5871.
COUNT 11
On or about June 1, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, possessed a firearm, to wit: one .300 Blackout
caliber AR-15 type, rifle with additional markings “300 Blackout”; having a barrel less
than 16 inches, that is, approximately 10-5/8 inches, a “firearm”, as defined by Title 26,
United States Code, Section 5845(a)(3), not registered to JOSHUA JOEL PRATCHARD
in the National Firearms Registration and Transfer Record.

In violation of Title 26, United States Code, Sections 5841, 5861(d) and 5871.

United States of America v. Joshua Joel Pratchard
Indictment Page 5 of 8

 

 
 

So eG YN DN NH FF WD NY

NW NY NY NY NY NY NY YN HN Re ye me ee me ee Se Le
Co ND HN FP WN K§ OD O FH NI DWH BR WHO KF TC

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 6 of 8

COUNT 12

On or about June 1, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, knowingly possessed a firearm, to wit: a device
for silencing, muffling, or diminishing the report of a portable firearm, that is a silencer, as
defined in 18 U.S.C. Section 921(a)(24) and 26 U.S.C. 5845(a)(7), not registered to
JOSHUA JOEL PRATCHARD in the National Firearms Registration and Transfer Record.

In violation of Title 26, United States Code, Sections 5841, 5845, 5861(d) and 5871.

COUNT 13

On or about June 1, 2018, at or near Tucson, in the District of Arizona, the
defendant, JOSHUA JOEL PRATCHARD, having been previously convicted of a felony
crime of violence, as defined in 18 U.S.C. § 16, did knowingly possess in and affecting
interstate commerce, body armor, to wit: one Striker Industries Tactical Gear, Model
182202, Level III, Size 10x12, Serial numbers 114369 and 114347, date of manufacture
08/16/17.

In violation of 18 U.S.C. Sections 931(a) and 924(a)(7) .

FORFEITURE ALLEGATION

Upon conviction of one or more of the offenses alleged in Counts 1 through 12 of
this Indictment, defendant, Joshua Joel Pratchard, shall forfeit to the United States pursuant
to:

a) Title 18, United States Code, Section 924(d), and Title 28, United States
Code, Section 2461(c), any firearms and ammunition involved in the commission of the

offense, including, but not limited to:

° 9mm Luger caliber firearm, bearing markings “SD Tactical, Pacific Beach,
CA, AR-9”, SD07 1082, 9mm””;
° 300 Blackout caliber AR-type rifle, no serial number; having a barrel less

than 16 inches, that is, approximately 10-7/16 inches;

° Two (2) silencers;

United States of America v. Joshua Joel Pratchard
Indictment Page 6 of 8

 

 
 

Co CO YN DN DH BP WO NO eS

NO NO NY NY NYO NO YN WN HNO BR Be ei ew me me em ee
ao NN AN SF WY NYO KH DOD Owe HDD WH BR WW Ww FSH OC

 

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 7 of 8

b)

45 caliber handgun, with markings “SD990809, SD Tactical Pacific Beach,
CA 1911 Ultra 45”;

two-hundred sixty-one (261) rounds of .223/5.56 mm ammunition;
seven-hundred seventy (770) rounds of 7.62 x 35 mm ammunition;
one-hundred fourteen (114) rounds of .45 caliber ammunition;

45 caliber pistol, with markings “SD012916, SD Tactical Pacific Beach, CA,
1911 Al”;

.300 Blackout caliber AR-15 type, rifle with additional markings “300
Blackout”; having a barrel less than 16 inches, that is, approximately 10-5/8
inches;

AR-15 type rifle, .223 caliber;

fifty-one (51) rounds of .45 caliber ammunition;

one-hundred nineteen (119) rounds of 7.62x 35mm ammunition; and
one-hundred forty-nine (149) rounds of .223 caliber ammunition.

Title 26, United States Code, Section 5872 and Title 28, United States Code,

Section 2461(c), any firearms involved in any violation of the offense(s), including, but

not limited to:

.300 Blackout caliber AR-type rifle, no serial number; having a barrel less
than 16 inches, that is, approximately 10-7/16 inches;

Two (2) silencers;

.300 Blackout caliber AR-15 type, rifle with additional markings “300
Blackout”; having a barrel less than 16 inches, that is, approximately 10-5/8

inches;

If any of the forfeitable property, as a result of any act or omission of the defendant:

(1) cannot be located upon the exercise of due diligence; (2) has been transferred or sold

to, or deposited with, a third party; (3) has been placed beyond the jurisdiction of the court;

(4) has been substantially diminished in value; or (5) has been commingled with other

property which cannot be divided without difficulty; it is the intent of the United States,

United States of America v. Joshua Joel Pratchard
Indictment Page 7 of 8

 

 
 

o S&F SND A BR W NYO eH

NO NN NN NHN NY NY DO NO Be Re Re ee a ea aa ea i
oo SN NWN MW SF WY NYO K§ DO CO HI WD HN BR WO NH SF OO

 

 

Case 4:18-cr-01256-CKJ-JR Document 41 Filed 11/01/18 Page 8 of 8

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,
United States Code, Section 2461(c), to seek forfeiture of any other property of said
defendant up to the value of the above forfeitable property, including but not limited to all
property, both real and personal, owned by the defendant.

All pursuant to Title 18, United States Code, Section 924(d), Title 26, United States
Code, Section 5872, Title 28, United States Code, Section 2461(c), and Rule 32.2.(a),

Federal Rules of Criminal Procedure.

A TRUE BILL

/S/

 

Presiding Juror

ELIZABETH A. STRANGE

First Assistant United States Attorney REDACTED FOR
District of Arizona PUBLIC DISCLOSURE
/S/

Assistant U.S. Attorney

Dated: November 1, 2018

United States of America v. Joshua Joel Pratchard
Indictment Page 8 of 8

 

 
